Name: 2001/164/EC: Commission Decision of 15 February 2001 amending Decision 1999/283/EEC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa and Swaziland (Text with EEA relevance) (notified under document number C(2001) 379)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Africa;  animal product;  trade;  tariff policy
 Date Published: 2001-02-28

 Avis juridique important|32001D01642001/164/EC: Commission Decision of 15 February 2001 amending Decision 1999/283/EEC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa and Swaziland (Text with EEA relevance) (notified under document number C(2001) 379) Official Journal L 058 , 28/02/2001 P. 0040 - 0042Commission Decisionof 15 February 2001amending Decision 1999/283/EEC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa and Swaziland(notified under document number C(2001) 379)(Text with EEA relevance)(2001/164/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), in paticular Articles 14(3) and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from certain African countries are laid down by Commission Decision 1999/283/EC(3).(2) Imports of fresh meat from South Africa are only possible from a part of the territory of this country which has been recognised by the European Community as officially free of foot-and-mouth disease.(3) On 30 November 2000 an outbreak of foot-and-mouth disease was confirmed in South Africa in the province of Mpumalanga, in the free region.(4) The situation is liable to seriously endanger Community livestock in view of imports of products of biungulate animals.(5) The competent authorities of South Africa have provided sufficient guarantees with regard to the measures taken to control the movement of animals of susceptible species within and out of the infected area, in particular by declaring around the outbreak in the Province of Mpumalanga, a control area with vaccination for foot-and-mouth disease.(6) It is therefore necessary to redefine the territory of South Africa from which imports into the Community of fresh meat are authorised.(7) On 30 November 2000 an outbreak of foot-and-mouth disease was confirmed in bovine animals originating in South Africa at an EC-approved slaughterhouse in Swaziland.(8) According to Directive 72/462/EEC a non-member country may continue to be considered as having been free of foot-and-mouth disease for at least two years, even if a limited number of outbreaks of the disease have been recorded on a limited part of its territory, on conditions that such outbreaks were stamped out within a period of less than three months.(9) The competent authorities of Swaziland have provided sufficient guarantees with regard to the measures taken to control the outbreak of foot-and-mouth disease and restrictions on the slaughterhouse were lifted on 23 December 2000.(10) Therefore imports into the EC of meat from Swaziland may be resumed from 1 March 2001 however it is appropriate to provide for a specific footnote in the relevant certificate to clarify this.(11) Decision 1999/283/EC must be amended accordingly.(12) The present Decision shall be reviewed in the light of the evolution of the disease situation.(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I to Commission Decision 1999/283/EC is replaced by the Annex to this DecisionArticle 2Annex III to Decision 1999/283/EC the animal health certificate model A is amended until the 1 December 2001 by the addition of footnote 5 in the health attestation at the end of paragraph 1 as follows "(5) In the case of Swaziland, notwithstanding the outbreak of foot-and-mouth disease confirmed in the slaughterhouse on 30 November 2000, the country may be regarded as being free of foot-and-mouth for at least 12 months from 1 March 2001."Article 3This Decision is addressed to the Member States.Done at Brussels, 15 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 110, 28.4.1999, p. 16.ANNEX"ANNEX IDESCRIPTION OF TERRITORIES OF CERTAIN AFRICAN COUNTRIES ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"